  Case 2:21-cv-13544-KM-JBC Document 1 Filed 07/12/21 Page 1 of 4 PageID: 1




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


                                                 :
 Kevin Brown,                                    :
                                                 :
                        Plaintiff,               :   Civil Action No.
                                                 :
                 v.                              :
                                                 :
                                                 :
 First Advantage Corporation                     :
                                                 :
                        Defendants.              :
                                                 :

                             COMPLAINT AND JURY DEMAND

                                      Preliminary Statement
        1.      This is an action for damages brought by an individual consumer against the

Defendants (named below) for violations of the Fair Credit Reporting Act, 15 U.S.C. § 1681 et
seq. (the “FCRA”).

                                      Jurisdiction and Venue
        2.      Jurisdiction of this Court arises under 15 U.S.C. § 1681p, and 28 U.S.C. §1331,
1337.
        3.      Venue lies properly in this district pursuant to 28 U.S.C. §1391(b).

                                              Parties

        4.      Plaintiff Kevin Brown is an adult individual who resides in Linden, NJ.

        5.      Defendant First Advantage Corporation (“Defendant” or “First Advantage”) is a

business entity that regularly conducts business in the District of New Jersey, which has a principal

place of business located at 1 Concourse Parkway NE, Suite 200, Atlanta, GA 30328.

                                                Facts

        6.      First Advantage is a company that provides consumer background check reports.
  Case 2:21-cv-13544-KM-JBC Document 1 Filed 07/12/21 Page 2 of 4 PageID: 2




As a part of Plaintiff’s employment with Lyft Inc., First Advantage provided Plaintiff’s consumer

background check report to Lyft. The consumer background check report included criminal

information that was false and inaccurate. The inaccurate information is believed to belong to

another individual with similar personal identifying information as Plaintiff.

       7.      After receiving the background check report Lyft deactivated Plaintiff as a driver

and directed that Plaintiff return his placards. Even though Plaintiff disputed this information First

Advantage refused to correct its records and continued to include the false and inaccurate criminal

information within Plaintiff’s consumer background check report that it has disseminated to

various persons, both known and unknown.

       8.      Defendant either did not engage in any investigation when it was informed of the

inaccurate reporting, or (alternatively) did not engage in a reasonable investigation, as such an

investigation would have revealed that the inaccurate information was false.

       9.      Defendant also failed to institute or adhere to policies and procedures that could

have prevented the reporting of the inaccurate information.

       10.     Defendant knew or should have known that its actions violated the FCRA.

Additionally, Defendant could have taken the steps necessary to bring its agents’ actions within

compliance of the statutes but neglected to do so and failed to adequately review those actions to

ensure compliance with said laws.

       11.     Plaintiff’s consumer background check report has been obtained from First

Advantage and the inaccurate information has been a substantial factor in harming Plaintiff’s

current employment, and future employment prospects.

       12.     Because of Defendant’s conduct, Plaintiff has suffered defamation and employment

damages because of the false criminal information included within consumer background check
  Case 2:21-cv-13544-KM-JBC Document 1 Filed 07/12/21 Page 3 of 4 PageID: 3




report released by Defendant including but not limited to informational harm, privacy harm, lost

current and future wages, defamation and emotional distress, including, but not limited to, anxiety,

frustration, embarrassment, and humiliation.

       13.     At all times pertinent hereto, the Defendant was acting by and through its agents,

servants and/or employees who were acting within the course and scope of their agency or

employment, and under the direct supervision and control of the Defendants herein.

       14.     At all times pertinent hereto, the conduct of the Defendant, as well as that of its

agents, servants and/or employees, was intentional, willful, reckless, and in grossly negligent

disregard for federal laws and the rights of Plaintiff.

                              Count One – Violations of the FCRA
                                    Plaintiff v. First Advantage

       15.     Plaintiff incorporates the foregoing paragraphs as though the same were set forth

at length herein.

       16.     At all times pertinent hereto, First Advantage was a “person” and a “consumer

reporting agency” as those terms are defined by 15 U.S.C. § 1681a(b) and (f).

       17.     At all times pertinent hereto, Plaintiff was a “consumer” as that term is defined by

15 U.S.C. § 1681a(c).

       18.     At all times pertinent hereto, the above-mentioned background reports were

“consumer reports” as that term is defined by 15 U.S.C. § 1681a(d).

       19.     Pursuant to 15 U.S.C. §1681n and 15 U.S.C. §1681o, Defendant is liable to Plaintiff

for willfully and negligently failing to comply with the requirements imposed on a consumer

reporting agency of information pursuant to 15 U.S.C. § 1681e(b) and 15 U.S.C. § 1681i(a).

       20.     The conduct of Defendant was a direct and proximate cause, as well as a substantial

factor, in bringing about the actual damages and harm to Plaintiff that are outlined more fully
  Case 2:21-cv-13544-KM-JBC Document 1 Filed 07/12/21 Page 4 of 4 PageID: 4




above and, as a result, Defendant is liable to Plaintiff for the full amount of statutory, actual and

punitive damages, along with the attorneys’ fees and the costs of litigation, as well as such further

relief, as may be permitted by law.

                                      JURY TRIAL DEMAND

       21.     Plaintiff demands trial by jury on all issues so triable.

                                      PRAYER FOR RELIEF

              WHEREFORE, Plaintiff seeks judgment in Plaintiff’s favor and damages against

the Defendant, based on the following requested relief:

               a.      Actual damages;

               b.      Statutory damages;

               c.      Punitive damages;

               d.      Costs and reasonable attorneys’ fees; and

               e.      Such other relief as may be necessary, just and proper.


                                               THE KIM LAW FIRM, LLC


                                               /s/ Richard H. Kim
                                               Richard Kim, Esquire
                                               1635 Market St., Suite 1600
                                               Philadelphia, PA 19103
                                               Ph. 855-996-6342/Fax 855-235-5855
                                               rkim@thekimlawfirmllc.com

                                               Attorneys for Plaintiff Kevin Brown


Dated: July 12, 2021
